Citation Nr: 1440617	
Decision Date: 09/11/14    Archive Date: 09/18/14

DOCKET NO.  13-22 531	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to a waiver of a nonservice-connected (NSC) disability pension overpayment in the amount of $22,160.00.


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

K. K. Buckley, Counsel






INTRODUCTION

The Veteran served on active duty from January 1968 to October 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2012 decision of the Department of Veterans Affairs (VA) Committee on Waivers and Compromises (COWC) at the Regional Office (RO) in Milwaukee, Wisconsin.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1. Effective from September 19, 1994, the Veteran was in receipt of VA nonservice-connected pension benefits.

2. In March 2012, the RO received notification that the Veteran had been in receipt of disability benefits from the Social Security Administration (SSA) since December 2009.

3. The Veteran has been charged with an overpayment of VA pension benefits in the amount of $22,160.00, representing the excessive amount he received in compensation benefits for the time period between January 1, 2010 to June 30, 2012.

4.  The Veteran is not shown to have willfully committed fraud, misrepresentation, or an act of bad faith in the creation of the overpayment in question. 

5. The Veteran had some fault in the creation of the indebtedness; a waiver of repayment of this debt would result in minimal unjust enrichment to the Veteran; and recovery of the overpayment would subject him to undue hardship.

6. Denial of the waiver request would defeat the purpose of the award of VA disability compensation benefits.


CONCLUSION OF LAW

Recovery of indebtedness created by the overpayment of nonservice-connected disability pension benefits in the amount of $22,160.00 would be contrary to the principles of equity and good conscience. 38 U.S.C.A. § 5302 (West 2002); 38 C.F.R. §§ 1.956, 1.962, 1.963, 1.965 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA and implementing regulations impose obligations on VA to provide claimants with notice and assistance. 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R §§ 3.102 , 3.156(a), 3.159, 3.326(a).

In waiver cases, however, the VCAA and implementing regulations do not apply.  Barger v. Principi, 16 Vet. App. 132 (2002); see also 38 U.S.C.A. § 5302 (West 2002).

Analysis

An overpayment is created when VA determines that a beneficiary or payee has received monetary benefits to which he or she is not entitled.  38 U.S.C.A. § 5302.  To establish improper creation of an overpayment, i.e., an invalid debt, evidence must show that the Veteran was legally entitled to the VA compensation benefits at issue, or, if he was not legally entitled to these benefits, then it must be shown that VA was solely at fault for the erroneous payment of excess benefits.

Here, the Veteran seeks a waiver of recovery of an overpayment of NSC disability pension benefits in an amount calculated as $22,160.00.  He does not dispute the validity of the debt but instead contends that repayment would constitute a financial hardship.  See Schaper v. Derwinski, 1 Vet. App. 430, 434 (1991).  For the reasons set forth below, the Board finds that collection of the debt would be against equity and good conscience.

Recovery of an overpayment may be waived if there is no indication of fraud, misrepresentation, or bad faith, on the part of the person or the persons having an interest in obtaining the waiver, and recovery of such indebtedness would be against equity and good conscience.  See 38 U.S.C.A. § 5302(c); 38 C.F.R. §§ 1.962, 1.963.

Here, there is no indication in the record that the Veteran committed fraud or intentionally misrepresented facts.  The Committee, in fact, found there was no fraud or misrepresentation on the part of the Veteran.  See the Decision on Waiver of Indebtedness dated August 2012.  Further, there is no indication the Veteran was deceptive or purposely sought an unfair advantage knowing that it would result in a loss to the government.  See 38 C.F.R. § 1.965(b).

In the absence of fraud, misrepresentation, or bad faith, consideration may be given as to whether recovery of the overpayment would be against equity and good conscience.  The standard "equity and good conscience" will be applied when the facts and circumstances in a particular case indicate a need for reasonableness and moderation in the exercise of the Government's rights.  The decision reached should not be unduly favorable or adverse to either side.  The phrase "equity and good conscience" means arriving at a fair decision between the obligor and the Government.

In making this determination, consideration will be given to the following elements, which are not intended to be all-inclusive:  (1) the fault of the debtor; (2) balancing of faults between the debtor and VA (3) undue hardship of collection on the debtor; (4) whether collection would defeat the purpose of an existing benefit to the Veteran; (5) whether failure to collect a debt would result in the unjust enrichment of the Veteran; and (6) whether the Veteran changed positions to his detriment in reliance upon a granted VA benefit.  See 38 U.S.C.A. § 5302; Ridings v. Brown, 6 Vet. App. 544, 546 (1994); 38 C.F.R. § 1.965(a).

With respect to the fault of the debtor, the Veteran was in receipt of nonservice-connected pension benefits, effective September 19, 1994.  In numerous letters, the Veteran was subsequently notified that the amount of his pension benefits was based on his having no countable income.  See, e.g., the RO letters dated November 2007, December 2007, October 2008, December 2009, December 2010, and December 2011.  The letters further noted that it was his responsibility to tell VA right away if his income changed, for instance, from SSA benefits.  The record shows that the Veteran began receiving Social Security benefits in December 2009.

In a March 2012 statement, the Veteran notified VA that he was in receipt of Social Security Administration (SSA) benefits.  Thereafter, in July 2012, the RO determined that an overpayment had been made in the amount of $22,160.00 and notified the Veteran that the amount owed from him would be taken from his VA benefits effective in October 2012.  The Veteran requested a waiver of the overpayment and indicated that he was unaware that he had to inform VA regarding his receipt of SSA benefits.  See the Veteran's statement dated March 2013; VA Form 9 dated July 2013.

As indicated above, the Veteran repeatedly received notice letters from VA indicating that it was his responsibility to keep VA informed of any change in his income to include receiving any SSA benefits.  Crucially, he was in control of the circumstances leading to the overpayment and he did not exercise a high degree of care by failing to inform VA of his SSA benefits.  Therefore, the Veteran is at fault in the creation of the overpayment since the evidence shows he was notified of his duty to keep VA informed of any changes in his income and failed to notify VA of the change in receiving SSA benefits.

Regarding the balancing of faults, the Board finds that VA was not at fault in creating the overpayment.  As noted previously, VA sent the Veteran multiple letters informing him that he needed to notify VA immediately if there was any change in his income or that of his family.  These letters specifically stated that VA had to be notified as soon as any SSA benefits were awarded and that if he did not advise VA promptly of any change an overpayment may be created.

Additionally, when VA was notified by SSA that the Veteran was receiving SSA disability benefits, VA took prompt action to reduce his award and to create an overpayment in his account.  Specifically, in March 2012, the Veteran notified VA that he had been in receipt of SSA disability benefits since December 2009.  In April 2012, VA sent the Veteran a letter proposing to reduce his pension payments for the pertinent time period.  In July 2012, VA took the proposed action to reduce the Veteran's pension benefits and notified the Veteran of the amount of his overpayment. 

As noted above, the statutes and regulations specifically place the burden on the individual in receipt of pension benefits to notify VA of any change in income. 38 U.S.C.A. § 1506(3) (West 2002); 38 C.F.R. §§ 3.277, 3.652 (2013).  Therefore, the Board finds that VA duly informed the Veteran of his obligation to timely report income changes.  However, he failed to promptly report his SSA disability benefits which led to the creation of the overpayment in this case.  There is no indication of any fault on the part of the VA in the creation of the overpayment, since prompt action was taken to reduce his benefits and create an overpayment upon learning of his SSA income.  It is clear that the Veteran's actions, or lack of action, caused the overpayment without any fault on the part of VA.

With respect to whether recovery of the overpayment would result in undue financial hardship, a finding of financial hardship is justified if the collection of the indebtedness would deprive the appellant of food, clothing, shelter, or other basic necessities.  To this end, the Board notes that financial hardship alone is not sufficient to constitute undue hardship for VA purposes.  Undue hardship is defined as depriving the debtor or his family of basic necessities.  38 C.F.R. § 1.965(a)(3).  Basic necessities constitute food, clothing, and shelter.  Id.

In this matter, the Veteran has alleged that recovery of the overpayment causes undue hardship and submitted a Financial Status Report in August 2012 that his monthly expenses were higher than his monthly income.  Specifically his rent or mortgage payment, food, utilities and heat, car insurance, and telephone service totaled $1427.50; while his monthly income totaled $1070.00; with a short fall of $357.50.  Thus, the information of record suggests that the Veteran would be deprived of food, clothing, shelter or other basic necessities as a result of his payment to VA.

In considering whether to waive the Veteran's debt, the Board observes that the purpose of VA's pension program is to provide subsistence to disabled wartime veterans whose income would not otherwise be sufficient to meet their needs.  Here, there is evidence that, at the time waiver was requested, recovery of the debt would deprive the Veteran of income needed for his subsistence, and thereby defeat the purpose of this program.  Moreover, the Board finds that waiver of the Veteran's debt would not result in unjust enrichment of the Veteran given that evidence indicates his financial situation has not improved, but has instead declined, since recovery of the overpayment began.  See, e.g., the Financial Status Report dated August 2012.

Therefore, after weighing all of the enumerated factors above, the Board finds that recovery of the overpayment would violate the principles of equity and good conscience.  In this regard, although the Veteran was at fault in creation of the entire overpayment, his financial situation at the time waiver was requested indicated financial hardship in repayment of the debt, and waiver of the debt would promote the purpose of the pension program without resulting in unjust enrichment of the Veteran.

Throughout the course of his claim, the Veteran has described his financial situation, maintaining that his only source of income is his VA and SSA benefits.  As noted above, based upon his itemized expenses, his monthly expenses substantially exceed his monthly income, resulting in a monthly deficiency.  The Veteran was consistent in his statements regarding his finances and there is no other evidence to indicate that his statements with respect to his finances are not credible.  Thus, through the recoupment of overpayment, the Veteran's assets and income are not sufficient to permit repayment of the overpayment indebtedness of $22,160.00 without resulting in undue hardship.

Therefore, according to the principles of equity and good conscience, the Board finds that it would be unfair to recover the Veteran's service-connected disability compensation overpayment indebtedness in the amount of $22,160.00.  See 38 C.F.R. § 1.965(a).  Such an end result would not be unduly favorable or adverse to either the Government or the Veteran.  38 U.S.C.A. § 5107(b).  For these reasons, the Veteran's request for a waiver of recovery of his overpayment debt is granted.


ORDER


Waiver of recovery of the Veteran's debt in the amount of $22,160.00 is granted.



____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


